Title: Thomas Boylston Adams to Abigail Adams, 26 July 1798
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            Berlin 26 July 1798.
          
          I have already acknowledged your favors of March 18. April 4. since when, at different intervals I have received your kind letters of May 1. & 7.— My brother has one from you of June 12. in which the receipt of my letter of March 4th: to my father is mentioned, and in a manner calculated to call forth all my gratitude, if not to excite some little emotion of self-applause. I have given way to this illusion for a moment because it may tend to confirm & fortify those sentiments & principles, which have met your approbation, but independent of this indulgence of my vanity, I have a firm persuasion that the love of Independence & attachment to my Country are coeval with my being and can only cease when that expires. The time has come, when it behoves young Americans to give other testimonials than bare profession, of the existence of this passion, and I feel a pride little short of exultation, when I see the specimens of ardor & enthusiasm, which have already emanated from that source—from my co-temporaries—the rising youth, who tread the steps of their fathers & so closely at their heels, that they even threaten to outdo them in the course.
          My distance from these scenes in which both my body & soul would delight to participate, is almost reproachful to me; I feel it to be so, and am therefore doubly impatient under it. With my consent it shall not long continue.
          The frequency & punctuality of your communications to us, at this interesting period, deserves all our thanks. The pleasure & satisfaction we derive from them is not to be described; it can only be felt; but I am ashamed to say, that in point of reciprocity of communication, since we have been here, I have no pretention to it. I have even received acknowledgments of all the letters I have written to you, and I have only one very insufficient reason for having suffered such an interruption; it was the expectation, that I should have embarked ere this for home. How soon this may actually take place I cannot positively inform you; but my letter may possibly follow me.
          In the event of my return this autumn, it will be necessary and important to me speedily to enter upon that course of life, which is to be my future occupation. I know of no other resource for me than the practice of the Law; but I shall be under the necessity of

much diligent application, uninterrupted by different pursuits or avocations, and of course I must expect to indulge in very little intercourse with Society. But in the execution of this purpose, I must be my own master, and whatever pain it may cost me I must necessarily isolate myself from my family, and neither be seen at the levee of the P——t nor at the drawing room of his lady. I know full well the attractions of Society, & how difficult it will be for me to enforce a resolution of abstaining entirely from it, but if I am to get my bread hereafter by practising the law in Philadelphia, all my time must be devoted to the acquisition of the essential qualifications of a lawyer; neither politics or pleasure can furnish these requisites, and the farther I am removed from both, the more speedy & effectual I hope, will be my professional attainments.
          You charged me, I remember, in one of your letters, to return home with a meek and humble temper; with small expectations, & less pretentions. This injunction, which I much reverence as coming from you, I shall endeavor to obey. I have no other pride, than that of being an American born Citizen & your Son.
          The pamphlets and newspapers, which we have lately received in considerable abundance, through your kind attention, have aforded me a sumptuous feast. I have perused the greatest portion of them; especially the gazettes. Not an address or resolution has escaped me, and they have contributed not a little to kindle & excite that fervid glow of patriotism in my mind, which seems to have existed so forcibly in those of the addressors. It would be improper perhaps to discriminate between the comparative merits of these public professions; but simply as a bold, vigorous & manly turn of expression, I have particularly noticed the energetic address from Princeton Kingston Monmouth &ca: in the state of New Jersey. There is heart of oak in that State nearly as much as in Connecticut. The Speaker of the house is a bold man, rather passionate, but an useful member.
          As there is a possibility at least, that my letter may be laid before the little Directory of the little nation, I shall dwell but little upon our affairs at home. For these two months past my “meditations have been sweet unto me”, because I have seen strong and unequivocal tokens of awakened vengeance, which I had begun to despair of beholding. My own pulse, (to use a figure of your’s) had so long betokened an existing fever, without the smallest appearance of like symptoms in the public body at home, that I already regarded myself as the solitary & hopeless victim of a distemper, which however

I did not cease to wish might eventually prove epidemic. My vows are accomplished, and I now feel that sort of firm composure, which unbounded confidence in the physician & the efficacy of his remedies could alone inspire. We shall outlive this disorder. Hundreds & thousands of us may be cut off in the struggle; but our Country, its honor & its Independence will survive. Such is my creed.
          Instead of political news, which reaches you in sufficient abundance from other quarters, you may like to have a sketch of our occupations here and a description of objects which may have occurred, exciting our notice. I shall leave to a personal interview some particulars, which it would be imprudent to commit to the hasard of being intercepted.
          The settled political system of the Country, which no occurrence within the reach of probability, will be likely to alter, you are already acquainted with. Since the return of their Majesties from their Prussian tour, we have seen & assisted at the ceremony of taking the homage, which was performed on the 6th: instt:. The novelty of a Monarchical fête to me, necessarily excited comparison with those of a republican nature to which I have been accustomed. It is not the fashion here to be very animated on these occasions. The Speeches of the Minister & the answers of the Presidents of deputations, are loyal, zealous, patriotic & independent. You will shortly see them, and will form a judgment of your own, how far the sentiments they contain are participated by those in whose name they were made.
          The soil & climate of this Country, just in the neighborhood of this town, are rather unpleasant at this season of the year. Bottomless sands surround us on all sides, which by turns furnish us with the pleasant variety of mud & dust. A single day of rain, will render the roads almost impassable, on account of the mud, and another day of clear warm Sun will with the aid of a little wind, set the same roads afloat in the air. The face of the Country, notwithstanding these unpromising preliminaries, is not barren, excepting here & there a growth of pine’s; there is even a shew of abundant crops of grain &ca: though the soil does most certainly not admit of exuberance. The sands of Brandenburg & the fatness of Saxony are equally proverbial. If I had time it would give me much pleasure to visit the Capital of the latter Electorate. Dresden not long since, afforded many objects worth a travellers curiosity—it does so still, because it has had the good fortune hitherto not to be “scratched by the war”

as many others of the Circles have been. A Countryman of ours (Mr: Childs of N. York) has lately passed some months there & was much delighted with the residence. He is now here, and is the only American we have seen since we have been here. From what I have observed, he seems to be a clever, honest & true American; such is his character as recommended to us. Though an inquisitive traveller, especially an American, may at this time excite distrust, I should be sorry to raise an unfavorable insinuation against this Gentleman; though I remember Dr: R.—whom I saw in Holland.
          My health has not been very good since I have been in this Country— Nor was it in Holland or England or France—in short I know not what perfect health is, but I am not singular in this calamity & do not therefore find it insupportable. You have often prepared me to find great alterations in the personal appearance of my parents, and I apprehend that I have equal reason to inspire such expectations respecting my own; but the qualities of the heart I trust are less liable to change than those of the person; and sure I am that time nor sickness have made any ravages upon the ardent affection with which I shall ever be your Son
          
            Thomas.
          
        